 

Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 1 of 7 PagelD #:808

STATE OF ILLINOIS }
) SS.
COUNTY OF LEE )

APFIDAVIT

I, Rick Webster, Register I.D. No.N-46126, a WHITE prisoner
incarcerated at the Dixon Correctional Center, in Dixon, Illinois,
being first duly sworn on oath, deposes and states that all of the
facts stated in this affidavit are true and correct based on personal
knowledge, and belief. If called to testify, I am competent and

willLing—to_testify to the following, _—

1. That my name is Rick Webster, and my registered I.D. No.

 

is N-46126. I ama incarcerated indiviual detained at the Dixon
Correctional Center, in Dixon, Illinois, where I reside in the
South East Cluster minimum security dormatory housing unit 59, cell
O4,

2. That on April 21, 2014, Dixon Correctional Center was on
lock-down, and early that morning approximately a hundred or so
tactical team members (aka Orange Crush), male and female correctional
officers from Dixon C.C., and various other institutions throughout
the State of Illinois marched into housing unit 59. All tactical
team members were dressed in riot attire consisting of helmets with
face shield/guard, black leather gloves, combat booths, gripping a
4ft. long solid stick, and NO VISIBLE NAME TAGS,

3. I, and approximately 148 other inmates were all strip searched
in housing unit 59, and we were 'ONLY' allowed to put our underwear,
shoes, state pants, and state shirt on as we were all handcuffed, lined
up and escorted by the tactical team outside in the cold, and to the gym.

f

We were not allowed to put a t-shirt, sweater, hat, or coatvon-..-

1 of 2. RECEIVED
OCT 1 9 204

OFFICE
‘NMATE ISSUES

bg.
Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 2 of 7 PagelD #:809

Rick Webster's Affidavit Continues

4. While I, and other inmates were being held in the gym still
in handcuffs, we were told and ordered to stand and face the wall,
not to look around, and no talking. We had to raise our hand and a
tactical team member would come to us. We were also told that we
could sit on the floor facing the wall. This is where I, and all
other inmates received our breakfast trays as we were all forced
to eat on the dirty gym floor in handcuffs.

5. After standing for hours, I, and many other inmates were
allowed and escorted to the bathroom in the gym. I told the officer
at the restroom door that I had to deficate, and may I be uncuffed so
I could use the toliet properly, and wipe myself, and wash my hands,
The tactical team officer was a WHITE man, and he stated to me Yes,
and uncuffed me before I entered the restroon.

6. When I returned to my place in line facing the wall in the
gym, I told an inmate next to me that the officer had uncuffed me so
that I could use the toliet, wipe myself, and wash my hands properly.
Inmate Wade Montogomery, reg. I.D. No.B-77266, was standing on the
other side of me and told me that the officer would not uncuff him,

and that he had to use the toliet with his handcuffs a and that
Fae g.

vou HG:

44 a a a

he could not wipe himself clean. j
ho,

Affiant States Nothing Further Ane Wet -

APRS I
Subcribed And Sworn To Before Respectfully Submitted:?

-
me This 23 ae. Of Ma ,2014, /s/

 
  

 

 

 

Name:
Not Seiya IDOC #
~ ° ary P Dixon Correctional Center
“OFFICIAL SEAL P.O. Box 1200
SALLY A. JOOS Dixon, IL.61021
Natary Publle, State of Ittincls Pg. 2. of 2,
Aty Commission Expires O71 2/2016

 

 
Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 3 of 7 PagelD #:810

STATE OF ILLINOIS )
) SS:
COUNTY OF LEE )

AFFIDAVIT

I, Michael Hill, I.D.#R-01715, a prisoner incarcerated at the
Dixon Correctional C Center, in Dixon, Illinois, being first duly

sworn on oath, deposes and states that all of the facts stated in
this: affidavit are true and correct based on personal knowledge,
and belief. No one has told me what to say, and I have-not been
threaten nor coerced in any way. I give my affidavit freely, and
voluntarily, and if called on to testify, I am willing and competent
to testify to the following.

1, That my name is Michael Hill, with the IDOC#R-01715, and
I am a incarcerated individualdetained at the Dixon Correctional
Center, in Dixon, Illinois, where I reside in the South East Cluster,

minimum security dormatory housing unit 59.

2. That on April 21, 2014, the Dixon Correctional Center was
on lock-down, and early that morning approximately one humdred or so
tactical team officers (aka orange crush), male and female officers

from Dixon C.C., and various other correctional institutions through-

out the State of Illinos, marched into housing unit 59.

3. All tactical team officers were dressed in riot attire
consisting of a orange jump suit, a helmet with face guard, elbow
and knee pads, black leather fighting gloves, black belt with pepper
spray and handcuffs, black combat boots, and gripping tightly a
4-5ft. solid stick held to the chest. None of the tactical team

officers wore a visible name tag.

4. The tactical team officers strip searched me, and all inmates
in the housing unit. We were only allowed to put on our state pants,
state shirt, underwear and shoes. I, and approximately 130 other
inmates were handcuffed, lined up and escorted by the tactical team
officers outside in the cold. The wind was blowing and the air was
cold, as we were forced to stand outside quietly for some time before
we were marched to the gym. The tactical team officers stopped our
line in the cold a few times for no apparent reason other than to

eh 3 AGE BS, and to show their superior power and authority.

OCT 10 204

FICE OF
INMATE ISSUES

 

Pg. 1. of 2,
Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 4 of 7 PagelD #:811

affidavit of Michael Hill, idoc#R-01715, continues
housing unit 59
Dixon C,C,

5. We were all escorted in the gym and ordered to line up
along the gym walls facing the wall, we were also allowed to sit
down facing the wall. We were told not to look around, but to
look straight foward, and no talking. We were not suppose to look
the officers in their face, only to look straight ahead. If we
could not or did not comply with their orders we were threaten with
segeration and a major disciplinary ticket, and a possible transfer.

6. After hours of standing the tactical team officers brought
our breakfast trays to us, and we were forced to eat standing up or
sitting down on the dirty gym floor facing the wall.

7. Again, and after hours of standing, we were allowed and
escorted into the restroom in the gym. I witnessed, inmate Darryl
Fleming, IDOC#N-91449, request for this WHITE tactical team officer
to uncuff him so that he (Darryl Fleming), could use the toliet, as
inmate Fleming stated to the officer that he had to defecate, and
needed the handcuffs off to wipe himself properly. The WHITE
officer told Fleming, "No, none of the other inmates had a problem
with the handcuffs being on for them to take a shit, You are no
different". Inmate Fleming went to use the toliet as he told the
officer that he could not urinate without defecating also on himself.

8, After inmate Fleming was finish usiny the toliet we were
then escorted back into the gym where we again, stood facing the wall.
Inmate Fleming stood nearby in shame, and anger, and I could smell

the feces excreteing from his pants. *

affiant states nothing. further Lee

Subcribed And Sworn, To
Before Me This ?© Day

Of May, 2014. RECEIVED
oe. 4G. Sons OCT 1D 20% Dixon C.C, P.O.BOX 1200

vv Di ‘ .
Notary Vublic OFFICE OF ixon, Illinois, 61021
DASA,
ty ATEJBSUES

 

"OFFICIAL SEAL:
SALLY A. JOOS }

Notary Public, State of tii
My Comnaletian F sate of + nals oe

 
Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 5 of 7 PagelD #:812

STATE OF ILLINOIS )
) ss:
COUNTY OF LEE )

AFFIDAVIT

I, Artrell Lee, being first duly sworn under oath depose and
state that the foregoing is true and correct and made upon my
personal knowledge and belief, and no one has told me what say,
nor has anyone threaten or coerced me in any way. I give this
affidavit freely, and voluntarily, and I am competent to testify

thereto.

1. That my name is Artrell Lee, with the I.D.No.M-17871, and
I am an incarcerated individual detained at the Dixon Correctional
Center, in Dixon, Illinois, where I reside in the south east cluster

minimum security dormatory housing unit 59.

2. That on April 21, 2014, the Dixon Correctional Center was
on lock-down, and early that morning approximately a hundred or so
tactical team officers (aka orange crush), male and females, but
mostly men, from Dixon C.C., and various other correctional

institutions around the State of Illinois, marched into housing

unit 59.

3. These tactical team officers were dressed in riot attire
consisting, of a orange jumpsuit, a helmet with a face shield,
elbow and knee pads, black fighting leather gloves, black belts
with handcuffs and pepper spray, combat boots, and holding a 4-5ft.
solid stick held to the chest. None of the tactical team officers

that I look at wore a visible name tag.

4, The tactical team officers strip searched me, and my cell-
mates, and all the other inmates in the unit. We were only allowed
to put on our underwear, state pants, state shirt, socks and shoes.
After the strip search approximately 130 inmates, including myself,
were handcuffed, lined up and escorted outside by the tactical team

officers.

RECEIy
Pg. 1. of 3, OCT 19 204 ED
. Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 6 of 7 PagelD #:813

te?
‘

affidavit of Artrell Lee, continues
idoc#M-17871

housing unit 59

Dixon C.c,

5- We were lined up outside in the cold and the wind was strong
and the air blow up and through my state shirt and state pants,
I became emotional distraught as I could not prevent my body from
Shivering from the cold. It made no sense for the tactial team
officers to not allow us to wear our hats, sweaters, or coat,
knowing they were going to take us out in the cold.

6. The tactical team officers lined us all up outside and
had us wait quietly in the cold for minutes before escorting us to
the gym building. The officers stopped the line a few times again,
forcing us to stand at attention in the cold without proper clothing,
However, the tactical team officer were all dressed for the cold
weather. This manner of lack of proper clothing, and exposure to
the cold weather was a show of their power and authority, as well

as their abuse of power and authority, as we were all in compliance.

7. After the tactical team officers escorted myself, and all
other inmates into the gym, we were told to stand or sit facing the
gym wall, not to talk or look around, and we could not look the
officers in the face, My blief, was so we could not identify them.
We were threaten with segregation, a disciplinary ticket, and a
possible transfer if we could not stand or sit for the duration of
the shakedown.

8. After hours of standing we were forced to eat our breakfast
trays stag@ing up Or. sitting down on the dirty floor in handcuffs.
Some inmates chose not to eat because of the setting and manner was
not proper. Again, hours later we were allowed and escorted to the
restroom where I witnessed, inmate Darryl Fleming, I.D.#N-91449,
request for this WHITE tactical team officer to remove his handcuff
inorder for him to defecate, and wipe himself properly. The officer
told Fleming No, and also told him that other inmates had‘no problem
taking a shit with the cuffs on, and you aren't any‘dififérent.

RECEIVE
Pg. 2. of 3. OCT 18 2014

INDRA LICE OF
Case: 3:16-cv-50074 Document #: 170-1 Filed: 10/18/19 Page 7 of 7 PagelD #:814

affidavit of Artrell Lee, continues
idoc#M-17871

housing unit 59

Dixon C,.C,

9. Inmate Fleming told the WHITE officer that he could not
urinate without defecating on himself, and that he needed to use
the toliet, before he defecated on himself. I witnessed Fleming
go into the stall to use the toliet, while in handcuffs.

10. After Fleming had finish using the toliet we were all
escorted back in the gym where we lined up again facing the wall.
It was not long thereafter that I smelled feces, and I knew it was

coming from Fleming as he stood nearby.

affiant states nothing further

Subcribed And Sworn To Respectfully Submitted,

Before Me This 20 A nay /s/ att 8 Zo
of MAY, 2014, Name: AvTeL/ i EE

$42.00 Qgor [DOC#M-17871

Notary’ Public Dixon C.C.
P,O,BOX 1200

Dixon, Illinois,
61021.

a a a ee ee ee

 

4

4 SALLY A. JOOS

4 Notary Public, State of Itinais

q My Commission Expires 07/12/2016

Se eS

 

 

 

Pg. 3. of 3. INMATE iSsure
